Citation Nr: 1726514	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  09-12 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a compensable initial disability rating for right ear hearing loss.  

4.  Entitlement to an extraschedular rating for residuals of a subtrochanteric fracture of the right femur, with post-operative residuals of open reduction and internal fixation, as well as right hip strain.


REPRESENTATION

Veteran represented by:	Ronald Sykstus, Esq.




ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1974 to April 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of this case currently rests with the RO in Montgomery, Alabama.

Historically, these matters have been before the Board in February 2011, August 2012, November 2012, February 2014, and February 2015.  Further, the Veteran's audiological claims were remanded by the Court of Appeals for Veterans Claims (Court) in April 2014.  All development ordered by the Board and the Court has since been completed, and the matters have now been returned to the Board for readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently seeking entitlement to those benefits as set forth on the title page.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of these claims.  

In making this determination, the Board is cognizant that the Veteran's claim has been the subject of multiple prior remands.  However, an additional remand is now warranted to ensure that VA's duty to assist has been properly fulfilled in this case.
Right Ear Claim

The Veteran was awarded a noncompensable disability rating for right ear hearing loss in an October 2015 rating decision.  He submitted a timely Notice of Disagreement the following month, contending that a compensable initial rating was warranted for his disability.  To date, no Statement of the Case (SOC) has been issued that addressed the Veteran's claim.  Accordingly, a remand of this matter is required such that the requisite SOC may be issued at this time.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Remaining Claims

The Veteran's audiological claims were most recently remanded by the Board in February 2015.  At that time, the RO was instructed to schedule the Veteran for a new VA examination to properly assess the nature and etiology of the claimed disabilities, to include whether auditory brainstem response (ABR) testing of the left ear was possible as per the Board's prior February 2011 remand directives.  Id.    

The Veteran has not yet been provided with the requested examination.  Instead, the claims file contains a note indicating that an examination was requested in April 2016, but was subsequently cancelled by the Medical Administration Service (MAS).  No reason for this cancellation was provided, and no subsequent efforts to reschedule the examination were made.  Additionally, review of the claims file does not indicate that the Veteran was ever informed that an examination had been requested or potentially scheduled in this case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  As such, a remand is now required such that the Veteran may be provided with a new VA audiological examination.  

In this regard, the RO is alerted to a November 2016 Change of Address form submitted by the Veteran.

Further, the Board notes that additional development is needed with regard to the Veteran's right femur claim.  Specifically, the claims file currently contains a November 2014 treatment letter from private provider J. Russell, who indicates that the Veteran had been a patient at his practice since March 2011.  To date, no efforts to obtain the Veteran's related treatment records have been made.  As these records are likely relevant to the Veteran's claim, all reasonable efforts must be made to obtain them.  Id. 

Additionally, VA's duty to assist establishes the obligation to provide a new medical examination when a veteran asserts or provides evidence that his disability has worsened, and the available evidence is too old for an adequate evaluation of the current condition. Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (holding VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity).  Here, the Veteran most recently underwent relevant examination in December 2007.  However, the Veteran's wife submitted a lay statement in October 2014 indicative of a worsening of the Veteran's disability, such that the Veteran was significantly limited in his capacity to sit, stand, and perform certain activities of daily living.  As such, the Board finds that a new VA examination is warranted such that the current severity of the Veteran's disability may be properly assessed.

Finally, the Board draws attention to an April 2017 Supplemental Statement of the Case (SSOC) which continued to deny the Veteran's right femur claim.  However, the accompanying list of evidence does not indicate that the RO considered the Veteran's wife's testimony in assessing whether an extraschedular rating was warranted for the Veteran's disability.  Thus upon the completion of the above-ordered development, the RO is to reconsider the Veteran's claim and to issue an SSOC based upon review of the entire claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request he provide authorization for release of private medical records pertaining to right femur treatment with Dr. J. Russell to VA.  All actions to obtain the requested records should be fully documented in the record.  The RO must make two attempts to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile.

If the records cannot be obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

2.  Schedule the Veteran for a new VA audiological examination to assess the etiology of his left ear hearing loss and tinnitus.  The claims file must be made available to and reviewed by the examiner, and the examiner should clearly indicate that such file review has been undertaken.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

The examiner should elicit a complete history from the Veteran.  It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must address the following:

a.  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's left ear hearing loss began in service, was caused by service, or is otherwise related to service, to include in-service noise exposure?

b.  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's tinnitus began in service, was caused by service, or is otherwise related to service, to include in-service noise exposure?

c.  Provide a rationale for why the June 2011 VA examiner opined that ABR testing would not be beneficial to the Veteran's service connection claim.  The examiner should also address the December 2007 VA audiological opinion which found such testing was required.

d.  Provide an opinion as to whether ABR testing is possible for the left ear and, if so, a rationale for why this was not previously accomplished. 

e.  Finally, provide an opinion as to why the June 2011 VA examiner could not provide an opinion regarding the etiology of the Veteran's tinnitus without resorting to mere speculation.  The examiner should discuss how the medical community at large typically identifies tinnitus and what s/he believes to be the likely etiology of the Veteran's tinnitus.  The examiner should discuss whether any medical expert can assess the nature of the tinnitus and whether the
examiner has indeed considered all procurable and assembled data by obtaining all tests and records
that might reasonable illuminate the etiology of the tinnitus.

In formulating these opinions, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Schedule the Veteran for a new VA examination to assess the current nature and severity of his right femur disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail in accordance with VA rating criteria per Diagnostic Code 5255.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

In particular, the examiner is asked to address whether the Veteran demonstrates additional symptoms that are not contemplated by the appropriate rating criteria.  If so, the examiner should present a complete disability picture as caused by the Veteran's right femur, including whether the Veteran experiences marked interference with employment or frequent periods of hospitalization due to his disability.

4.  Provide the Veteran with a Statement of the Case addressing the issue of entitlement to a compensable initial disability rating for right ear hearing loss.  The Veteran and his representative are reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2016).

5.  Additionally, the RO should readjudicate the remaining claims on appeal upon consideration of all evidence of record, to include the Veteran's wife's lay statement from October 2014.  If the benefits sought remain denied, issue a Supplemental Statement of the Case and afford the Veteran and his attorney an appropriate opportunity to respond.  The case should then be returned to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








[CONTINUED ON NEXT PAGE]

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




